Citation Nr: 1636744	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  10-28 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a rating in excess of 60 percent for coronary artery disease prior to December 4, 2014.

3.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1969 to April 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for hypertension, and granted service connection for diabetes mellitus, rated 20 percent, and for coronary artery disease, rated 10 percent, both effective January 19, 2007.  A March 2010 rating decision increased the rating for coronary artery disease to 60 percent, also effective January 19, 2007.  An October 2014 Board decision (by a Veterans Law Judge (VLJ) other than the undersigned) reopened the claim of service connection for hypertension.  The matters of service connection for hypertension on de novo review, and seeking increased ratings for diabetes mellitus and coronary artery disease were remanded for additional development.  A March 2015 rating decision increased the rating for coronary artery disease to 100 percent, also effective December 4, 2014.  The case is now assigned to the undersigned.

The October 2014 Board decision also denied service connection for right upper extremity peripheral neuropathy, and  March 2015 rating decision granted service connection for left upper extremity peripheral neuropathy, resolving those matters.  


FINDINGS OF FACT

1.  The Veteran's hypertension was not manifested in service or for many years thereafter, and the preponderance of the evidence is against a finding that it is related to his service or was caused or aggravated by his service-connected coronary artery disease or diabetes mellitus.

2.  The Veteran's coronary artery disease was first shown to have been manifested by workload of 3 METs or less on November 20, 2014; prior to that date it was manifested by workload of greater than 3 METs, with an ejection fraction of at least 45 percent.  
3.  The Veteran's diabetes mellitus is medically managed by an oral hypoglycemic agent and a restricted diet; it has not required regulation of activities.


CONCLUSIONS OF LAW

1.  Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

2.  A 100 percent rating for coronary artery disease is warranted from November 20, 2014, but no earlier.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code (Code) 7005 (2015).

3.  A rating in excess of 20 percent for type 2 diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.119, Code 7913 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The claim of service connection for hypertension was reopened by the Board.  The appeals seeking increased ratings are from the initial ratings assigned with the award of service connection.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  A statement of the case properly provided notice on the downstream issue of entitlement to an increased initial rating.  A notice deficiency is not alleged. 
The Veteran's service treatment records (STRs), and pertinent VA and private medical records have been secured.  He was afforded adequate VA examinations to determine the etiology of his hypertension and assess the severity of his coronary artery disease and diabetes mellitus.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Factual Background, Legal Criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs are silent for complaints or findings pertaining to hypertension.  Blood pressure on the April 1971 service separation examination was 110/70.  It was noted the Veteran was 70 inches tall and that he weighed 191 pounds.

Private medical records show that in October 1981, the Veteran weighed 235 pounds.  His blood pressure readings were 150/106 and 142/100.  Repeat readings were between 135-140/85-90.  Mild hypertension, probably reversible, was noted.  On referral for evaluation of elevated blood pressure in July 1983, his blood pressure was 154/100; hypertension was diagnosed; medication was prescribed.  Further 1980's treatment records show the Veteran was being treated for hypertension with medication.  

Private medical records show that a nuclear stress test in January 2007 revealed that left ventricular ejection fraction was 46 percent.  It was noted that when compared to a study in 2005, the current study showed somewhat more pronounced ischemic changes involving the anterior wall.  It was concluded that the Veteran had significantly decreased exercise capacity likely secondary to morbid obesity.  In February 2007, it was noted that he followed no particular diet for diabetes.  He denied associated symptoms, to include hypoglycemia.  In October 2007 it was noted that he had undergone a cardiovascular work-up about six months earlier, to include a treadmill stress test, which was within normal limits.  Examination found normal rate and rhythm without murmurs.  Pedal pulses were 2+, and there was 2+ pedal edema.  A February 2008 echocardiogram revealed left ventricular ejection fraction was 45 percent.  In June 2008 it was noted that he had non-insulin dependent diabetes.  He denied associated symptoms including hypoglycemia.  It was also noted that hypertension was first diagnosed 3 1/2 years prior.  

On June 2009 VA examination, it was noted that the Veteran had diabetes mellitus and hypertension diagnosed in 1977.  He denied being hospitalized for ketoacidosis or hypoglycemic reactions.  It was noted he was not on a restricted diet.  He was treated for diabetes with Metformin.  He did not see a diabetic care provider, but saw his primary care provider every six months.  It was noted that he had a myocardial infarction with cardiac catheterization in 2005.  There was no history of congestive heart failure.  He did not have angina.  There was no history of paroxysmal nocturnal dyspnea, orthopnea, fatigue or dizziness.  He had not had any syncopal attacks.  Examination of the heart found regular rate and rhythm, with no murmurs or gallops.  He did not have active varicosities or edema.  Pedal pulses were 1/4 in the lower extremities.  The diagnoses were type 2, non-insulin dependent, diabetes mellitus, controlled with medication; hypertension, diagnosed in 1977; and coronary artery disease.  The examiner opined that it is less likely than not that the Veteran's hypertension is related to his diabetes mellitus.  His estimated work capacity in METs was 10.  

An October 2009 private echocardiogram found mild left ventricular hypertrophy.  The ejection fraction was 50 percent.  An October 2009 nuclear stress test showed that the left ventricular ejection fraction was visually estimated as 50 percent.  It was noted the Veteran was able to exercise for only two minutes and 50 seconds, achieving 4.6 METs.  Mild peri-infarct ischemia was noted.  The left ventricular ejection fraction was mildly decreased.  

Private medical records show that in November 2011 the Veteran was seen for follow-up of cardiovascular disease.  Examination of the heart found regular rate and rhythm.  It was noted he had had a negative stress test in March 2011, with an ejection fraction of 50 percent.  In December 2012, he denied shortness of breath, but complained of leg pain, edema, leg cramps at night and non-specific chest pain.  Examination found regular rate and rhythm.  Pedal pulses were normal.  There was bilateral trace edema.  Chronic venous changes were noted.  The Veteran weighed 347 pounds.  The assessments were morbid obesity, diabetes, coronary artery disease, cardiomyopathy and hypertension.  

On November 20, 2014 private disability benefit questionnaire for heart conditions, it was noted that the Veteran complained of dyspnea on exertion, and had chronic congestive heart failure.  He had not had any episodes of acute congestive heart failure in the previous year.  He did not have cardiac arrhythmia or pericardial adhesions.  Examination found rhythm was regular.  There was no jugular venous distention.  There was 2+ peripheral edema in the lower extremities.  Dorsalis pedis and posterior tibial pulses were normal.  There was no evidence of cardiac hypertrophy or cardiac dilation.  An electrocardiogram was normal.  A March 2011 echocardiogram showed that left ventricular ejection fraction was 50 percent.  Interview-based METs testing was 1-3 METs.  It was noted that this reflected the lowest activity level at which the Veteran reported dyspnea, fatigue and angina.  The METs level was consistent with activities such as eating, dressing, showering and slow walking for one to two blocks.  The diagnoses were myocardial infarction, atherosclerotic cardiovascular disease, coronary artery disease, stable angina, cardiomyopathy, hypertensive heart disease and congestive heart failure.  It was noted the Veteran did not have non-cardiac medical conditions that limited his METs level.  The examiner noted that the Veteran's heart conditions impacted on his ability to work.  

Private medical records show that in November 2014, the Veteran reported on and off shortness of breath lasting 5 to 10 minutes.  Examination found 2+ bilateral peripheral edema.  There were bilateral varicose veins.  Pulses were normal.  In February 2015, it was noted that the Veteran had diabetes mellitus with vascular complications.  

On January 2015 VA heart examination, the Veteran denied any hospitalizations since his myocardial infarction in 2005.  He endorsed having shortness of breath on minimal activity.  He was self-employed and worked at a sedentary station.  He denied chest pain and paroxysmal nocturnal dyspnea, but had two pillow orthopnea.  It was noted that continuous medication was required for control of his heart condition.  He had congestive heart failure, but had not had any episodes of acute congestive heart failure in the previous year.  He had first degree atrioventricular block.  He did not have pericardial adhesions.  The diagnoses were myocardial infarction, coronary artery disease and congestive heart failure.  The examiner stated that the Veteran's heart condition did not impact on his ability to work.

On January 2015 VA hypertension examination, the diagnosis of hypertension was noted.  The Veteran related that around 1977 it was discovered that he had high blood pressure and diabetes mellitus.  The examiner noted that she reviewed the Veteran's records, and that his hypertension was well controlled, and opined that it was less likely as not that it was caused or aggravated by diabetes mellitus or coronary artery disease.  She indicated it was more likely related to the Veteran's morbid obesity.  

On January 2015 VA diabetes mellitus examination, it was noted that diabetes mellitus was treated by restricted diet and an oral hypoglycemic agent, and that the Veteran did not require regulation of activities for medical management of diabetes.  He saw a diabetic care provider for episodes of ketoacidosis less than twice a month, and had not been hospitalized for episodes of ketoacidosis or hypoglycemic reactions in the previous 12 months.  He did not have progressive or unintentional weight loss or loss of strength due to diabetes.  His diabetes mellitus complications consisted of diabetic peripheral neuropathy.  The examiner stated that it was not at least as likely as not that the Veteran's diabetes mellitus caused or aggravated any condition, and commented that diabetes did not impact on the Veteran's ability to work.

Service connection is established for coronary artery disease, diabetes mellitus, left upper extremity peripheral neuropathy, and bilateral lower extremity peripheral neuropathy.  
	Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Certain chronic diseases (including hypertension) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for hypertension).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  To substantiate a claim of secondary service connection there must be evidence of: A disability for which service connection is sought; a disability that is already service connected; and that the service connected disability caused or aggravated the disability for which service connection is sought.

The Veteran's STRs are silent regarding elevated blood pressure readings; on April 1971 service separation examination his blood pressure was normal (110/70).  There is some discrepancy in the record as to when hypertension was first found.  On June 2009 and January 2015 VA examinations the Veteran related that his hypertension was diagnosed in 1977, when he was also found to have diabetes mellitus.  Private medical records in the record show initial documentation of elevated blood pressure in October 1981, when the provider indicated the hypertension was mild and reversible.  Hypertension was diagnosed on referral in July 1983, when medication for control was prescribed.  Regardless, whether it was first diagnosed/or conclusively diagnosed in 1977, 1981, or 1983, it was not shown until approximately six years following service, and there is no evidence relating such disease directly to the Veteran's service.  Accordingly, service connection for hypertension on the basis that it was incurred in service (or that it may be presumed to have been incurred in service, as a chronic disease under 38 U.S.C.A. § 1112) is not warranted. 

The Veteran's theory of entitlement to service connection for hypertension is essentially one of secondary service-connection, i.e., that it was caused or aggravated by his service connected coronary artery disease and/or diabetes mellitus.  June 2009 and January 2015 VA examiners have opined that the Veteran's hypertension is not due to his diabetes.  The January 2015 examiner also opined that that the hypertension was not caused or aggravated by the Veteran's service connected coronary artery disease; she explained that hypertension was more likely attributable to the Veteran's morbid obesity.  The Board finds her opinion probative evidence in the matter; she cited to a non-service-related etiological factor for the hypertension considered more likely (morbid obesity), and supported the opinion regarding whether it was aggravated by the service connected disabilities by noting that the hypertension was well-controlled by medication.  In the absence of competent (medical opinion) evidence to the contrary, the Board finds the opinion persuasive.  

The Veteran's assertions that hypertension is related to his service or is secondary to his service-connected coronary artery disease or diabetes mellitus are not competent evidence.  Laypersons are competent to provide opinions on some medical issues.  However, the etiology of hypertension is a medical question beyond the scope of lay observation or common knowledge; it requires medical expertise.  The Veteran is a layperson, and does not profess to have any medical expertise.  Therefore, his opinion is not probative evidence in the matter.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007.  The preponderance of the evidence is against this claim; accordingly, the appeal in this matter must be denied.

	Increased rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Reasonable doubt regarding the degree of disability is to be resolved in favor of the claimant, 38 C.F.R. § 4.3.  Functional impairment is to be assessed on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal is from the initial rating assigned with an award of service connection, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

	Coronary artery disease 

A 100 percent rating is warranted for coronary artery disease resulting in chronic congestive heart failure, or; workload of 3 metabolic equivalents (METs) or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  A 60 percent rating is warranted with more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  38 C.F.R. § 4.104, Code 7005.

The issue is whether a rating in excess of 60 percent is warranted for coronary artery disease prior to December 4, 2014.  The RO assigned that date as it was the date the report of a private examination was received.  The Veteran argues that his heart condition has been ongoing for many years.  

The record shows that on tests from February 2008 to March 2011, the ejection fraction ranged from 45 percent to 60 percent.  The Veteran had an estimated METs of 10 on the June 2009 VA examination.  A stress test in October 2009 shows the Veteran achieved 4.6 METs.  The Board also notes that he did not have a history of congestive heart failure on the June 2009 VA examination, and he did not report having any episodes of congestive heart failure in the previous year when examined by the VA in January 2015.  The private examination conducted on November 20, 2014 shows that an interview-based METs was 1-3.  The Board finds no reason to reject that finding as invalid.  This represents the initial finding during the evaluation period of impairment warranting a 100 percent rating.  Thus, the proper effective date for the 100 percent rating for coronary artery disease is November 20, 2014.  An effective date for the 100 percent rating earlier than November 20, 2014 is not warranted, as all testing during the evaluation period prior to that date produced findings that do not meet the schedular criteria for a 100 percent rating.

[The Board notes that the Veteran has a history of myocardial infarction, and that under 38 C.F.R. § 4.104, Code 7006 a 100 percent rating is warranted during, and for 3 months following, a myocardial infarction.  Here, the myocardial infarction preceded the award of service connection for coronary artery disease by approximately 2 years, and those provisions have no applicability.]

	Diabetes mellitus 

Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, warrants a 100 percent rating.  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if evaluated separately.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 20 percent rating is warranted for diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  Note (1):  Evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation; noncompensable complications are considered part of the diabetic process under Code 7913.  38 C.F.R. § 4.119, Code 7913.

As is noted above, the next higher (40 percent) rating is warranted for diabetes when, in addition to requiring insulin (or oral hypoglycemic agent) and restricted diet, the diabetes requires regulation of activities for medical maintenance.  [Emphasis was added to the previous sentence to stress that the criteria for rating diabetes are stated in the conjunctive, and increasing levels of rating require that criteria additional to those for the lower rating must be met.]  The medical evidence in the record does not show that at any time during the period under consideration (since the award of service connection) the Veteran's diabetes mellitus required regulation of activities to maintain the disease.  The June 2009 VA examination found that the Veteran was not on a restricted diet, and did not see a diabetic care provider for his diabetes.  He had no restrictions due to diabetes.  Private treatment records show he consistently denied having any hypoglycemic reactions.  On the most recent VA examination to evaluate his diabetes (in January 2015) it was again found that regulation of activities due to the disease was not necessary.  Accordingly, the Board finds that the schedular requirements for a rating in excess of 20 percent for diabetes are not met.  Accordingly, the Board finds that the preponderance of the evidence is against this claim, and that a rating in excess of 20 percent is not warranted.  

Separate ratings have been assigned for peripheral neuropathy of the left upper extremity and both lower extremities (as complications of diabetes), and those ratings are not at issue herein.  The January 2015 VA examiner did not find any additional compensable complications of the diabetes.  

The Board has considered whether referral of these matters for consideration of extraschedular ratings is warranted, but found that all identified symptoms and impairment associated with the Veteran's coronary artery disease and diabetes mellitus are encompassed by the criteria for the schedular ratings assigned.  He has not alleged any manifestations or functional impairment of function that is not encompassed by the current ratings.  Therefore, the schedular criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Furthermore, the record does not suggest, and the Veteran has not specifically alleged, that his service connected coronary artery disease or diabetes mellitus prevented him from being gainfully employed prior to November 20, 2014 (from which date a total rating is now assigned).  Notably, on January 2015 VA examination it was noted that he was working (self-employer).  Accordingly, the matter of entitlement to a total disability rating based on individual unemployability is not raised in the context of the instant claims for increase.


ORDER

Service connection for hypertension is denied.

An increased (to 100 percent) rating for coronary artery disease is granted from (the earlier effective date of) November 20, 2014, subject to the regulations governing payment of monetary awards; a rating in excess 60 percent for coronary artery disease prior to November 20, 2014 is denied.

A rating in excess of 20 percent for diabetes mellitus is denied.


____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


